Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
1. 	The following is an examiner’s statement of reasons for allowance: The instant method determines the association of a specific protein with a specific cell type in a heterogeneous biospecimen. A benchmark protein, a component-specific protein, and the target protein are utilized to measure a target value that determines an effective amount of a therapeutic drug to be administered to a subject.  The closest prior art reference to Colgan (US 2008/0226554) does not estimate proportions of different cell types in endometrial tissue or correct measurements of markers for variation in cellular composition of tissue. In contrast to the current claims, the methods disclosed by Colgan cannot distinguish proteins derived from the many endometrial cell types. Colgan provides no means of verifying the endometrium specificity of the molecules measured as indicators of physiologic and pathophysiologic states. 
Additionally, the method of Colgan specifies a greater or lower amount of a cancer biomarker protein in a tissue or biofluid sample, without any reference to the cell type expressing that protein. The currently claimed method specifies a greater or lower amount of a biomarker protein only after calculating a target value that corrects for the contribution of different proportions of the biomarker-containing cell type. Accordingly claims 1, 6, 7, 15, 16, 18, 20, 21, 23-25, 28, 33, 34, 39, and 47 are allowed.
  


CLAIM REJOINDER
2.	Claims 1, 6, 7, 15, 16, 18, 20, 21, 23-25, 28, 33, 34, 39, and 47 are allowable. Claims 26, 41, 43, 45, and 46, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 7/23/19, is hereby withdrawn and claims 26, 41, 43, 45, and 46 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Art Unit 1642
Remsen - Hoteling
(571) 272-0816
2/13/21

/LISA V COOK/Primary Examiner, Art Unit 1642